
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.6


THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS. THIS NOTE MAY NOT BE
SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE PROPOSED TRANSACTION DOES
NOT REQUIRE REGISTRATION OR QUALIFICATION UNDER FEDERAL OR STATE SECURITIES
LAWS, OR UNLESS THE PROPOSED TRANSACTION IS REGISTERED OR QUALIFIED AS REQUIRED.

This instrument and the rights and obligations evidenced hereby are subordinate
in the manner and to the extent set forth in that certain Amended and Restated
Subordination and Intercreditor Agreement (as amended, supplemented or otherwise
modified from time to time, the "Subordination Agreement") dated as of April 30,
2002, among KBB Retail Assets Corp. (fka F.A.O. Schwarz) ("KBB"), Quality
Fulfillment Services, Inc. ("QFS"), FAO, Inc. fka The Right Start, Inc. (the
"Parent"), FAO Schwarz, Inc. fka Toy Soldier, Inc. (collectively with Parent,
the "Obligors") and Wells Fargo Retail Finance, LLC (the "Senior Lender"), to
the indebtedness (including interest) owed by the Obligors pursuant to that
certain Loan and Security Agreement dated as of April 30, 2002, between the
Obligors and the Senior Lender, as such Loan and Security Agreement has been and
hereafter may be amended, supplemented or otherwise modified from time to time
(the "Wells Loan Agreement") and to indebtedness refinancing the indebtedness
under that agreement as contemplated by the Subordination Agreement; and each
holder of this instrument, by its acceptance hereof, irrevocably agrees to be
bound by the provisions of the Subordination Agreement.


FAO SCHWARZ, INC.

AMENDED AND RESTATED SUBORDINATED NOTE DUE DECEMBER 30, 2003


$1,000,000   King of Prussia, Pennsylvania Note No. Chicago-2   December 16,
2002

        FOR VALUE RECEIVED, the undersigned, FAO Schwarz, Inc., a Delaware
corporation (the "Company"), promises to pay to KBB RETAIL ASSETS CORP., or
registered assigns (the "Holder"), the principal sum of ONE MILLION DOLLARS, as
such principal sum may be reduced through prepayments, plus any accrued and
unpaid interest thereon as provided for herein (or so much of such aggregate
amount as shall not have been prepaid) upon a demand made on or after
December 1, 2003. Payments are to be made to the address of the registered
holder of this Note as set forth on the records of the Company in lawful money
of the United States of America.

        This Note amends and restates that certain Subordinated Note No.
Chicago-1, due January 6, 2002, in the aggregate principal amount of $1,500,000
and is issued in exchange for such note such that title to the "Chicago
Inventory" (as that term is defined in that certain Amended and Restated Interim
Operating Agreement dated as of the date hereof, by and among the Company,
Parent, Royal Vendex KBB N.V. ("Vendex") and KBB (the "Agreement"; capitalized
terms used in this Note without definition shall have the meanings ascribed to
such terms in the Agreement)) shall remain in the Company.

        The Company promises to pay interest on the principal amount of this
Note, in cash at a rate equal to the prime rate charged by Wells Fargo Bank,
N.A. plus 3% per annum for the period prior to December 1, 2003 and at a rate
equal to 22% per annum for the period from December 1, 2003 through the date of
payment of the full principal amount of this Note. Payment shall be made to the
holder of record of this Note on the Company's records (the "Holder") at the
close of business on the date that is 10 business days prior to the date of such
payment. Interest on the unpaid principal amount of this Note will accrue from
the most recent date to which interest has been paid or, if no interest has been
paid, from the date of issuance hereof. Interest will be computed on the basis
of a

1

--------------------------------------------------------------------------------


360-day year consisting of twelve 30-day months and will be compounded
semi-annually. The Company shall pay principal of and interest on this Note in
such coin or currency of the United States of America as at the time of payment
shall be legal tender. The Company may, however, pay principal of or interest on
this Note by wire transfer of federal funds, or interest on this Note by its
check payable in such legal tender.

        This Note is the subordinated note totaling $1,000,000 in aggregate
principal amount issued as payment as described above (the "Note"). This Note is
guaranteed by the Parent pursuant to a guaranty dated as of January 6, 2002, and
secured by a security agreement dated as of January 6, 2002, each of which was
amended by the Agreement. If the Company shall (i) fail to pay principal or
interest when due at maturity or as required by any mandatory prepayment
provision hereof, (ii) fail generally to pay its debts as they mature,
(iii) have any complaint, application, or petition filed by or against it
initiating any matter in which the Company is or may be granted any relief from
the its debts pursuant to Title 11, U.S.C., as amended from time to time, or any
other insolvency statute or procedure or make a general assignment for the
benefit of its creditors (a "Bankruptcy Event"), (iv) experience or suffer to
exist an "Event of Default" (as defined in the Wells Loan Agreement) which Event
of Default (as defined in the Wells Loan Agreement) is continuing and has not
been waived within ten days after written notice thereof to the Company, or
(v) fail to comply with any other provision of this Note or the Agreement which
failure shall continue for five days after written notice thereof from the
Holder (each of (i) through (v) above, an "Event of Default"), the aggregate
outstanding amount of this Note, including any accrued and unpaid interest,
shall be immediately due and payable, and in addition thereto, and not in
substitution therefor, the Holder shall be entitled to exercise any one or more
of the rights and remedies provided by law. Failure to exercise any right or
remedy under this Note or available under applicable law shall not constitute a
waiver of such option or such other remedies or of the right to exercise any of
the same in the event of any subsequent Event of Default. The Company and all
makers, sureties, guarantors, endorsers and other persons assuming obligations
pursuant to this Note hereby waive presentment, protest, demand, notice of
dishonor and all other notices and all defenses and pleas on the grounds of any
extension of the time of payments or the due dates hereof, in whole or in part,
before or after maturity, with or without notice. No renewal or extension of
this Note, no release of any obligor and no delay in enforcement of this Note or
in exercising any right or power hereunder shall affect the liability of any
obligor hereunder.

        1. Ranking. This instrument and the rights and obligations evidenced
hereby are subordinate in the manner and to the extent set forth in the
Subordination Agreement to the indebtedness (including interest) owed by the
Company pursuant to the Wells Loan Agreement and to indebtedness refinancing the
indebtedness under the Wells Loan Agreement (the "Wells Indebtedness") as
contemplated by the Subordination Agreement, and to any other secured
indebtedness of the Company for borrowed money permitted by the Wells Loan
Agreement, and each Holder of this Note, by acceptance hereof, agrees to be
bound by the provisions of the Subordination Agreement. In the event that any
provisions of this Note are deemed to conflict with the Subordination Agreement,
the provisions of the Subordination Agreement shall govern.

        2. Covenants.

        2.1 Payment of Note. The Company shall pay the principal of and interest
on this Note on the dates and in the manner provided herein. Principal and
interest shall be considered paid on the date due if the Company shall have
delivered such amounts to the address of the Holder on its books and records or
to such other address or by wire transfer instruction set forth in writing and
delivered to the Company, in each case in accordance with the notice provisions
of this Note.

        To the extent lawful, the Company shall pay interest (including
post-petition interest in any proceeding under any bankruptcy law) on
(i) overdue principal at the rate borne by this Note

2

--------------------------------------------------------------------------------




compounded semiannually and (ii) overdue installments of interest at the same
rate, compounded semiannually.

        2.2 Corporate Existence. Except as set forth in this Section 2.2, the
Company will do or cause to be done all things necessary to preserve and keep in
full force and effect its corporate existence in accordance with its
organizational documents, rights (charter and statutory), licenses and
franchises; provided however, that the Company shall not be required to preserve
any such right, license or franchise, if the Board of Directors of the Company
shall determine in good faith, which determination shall be evidenced by a board
resolution, that the preservation thereof is no longer desirable in the conduct
of the business of the Company and that the loss thereof is not adverse in any
material respect to the Holder. Notwithstanding the other provisions of this
Note, the Company shall be permitted to merge with or into any other entity if
(a) the continuing corporation upon completion of the merger shall be a
wholly-owned subsidiary of the Parent or (b) the merger is with and into a
wholly-owned subsidiary of the Company; provided such merger is effected for the
purposes of reincorporating the Company in another state or (c) the merger is
with and into Parent; and, in each case, the surviving corporation of such
merger expressly assumes the performance of the obligations of the Company under
this Note.

        2.3 Taxes. The Company shall pay prior to delinquency, all taxes,
assessments and governmental levies, except as contested in good faith and by
appropriate proceedings or in cases in which such failure to pay would not have
a material adverse effect on the Company or other rights of the holder of this
Note.

        2.4 Investment Company Act. The Company shall not become an investment
company subject to registration under the Investment Company Act of 1940, as
amended.

        2.5 Transactions with Related Persons. The Company shall not directly or
indirectly, conduct any business or enter into any contract, agreement, loan,
advance, guarantee, understanding or other transaction or series of related
transactions pursuant to which the Company shall receive or render value
exceeding $750,000, with any Related Person (as defined in that certain Purchase
Agreement dated November 19, 2001 among Vendex, KBB, QFS, Company and Parent
(the "Purchase Agreement")) of the Company (a "Related Person Transaction")
unless (i) the terms of such Related Person Transaction are (A) set forth in
writing and (B) no less favorable to the Company than those that would have been
obtained in an arms length transaction with an unrelated third party; provided
that this provision 2.5 shall not apply to prohibit transactions with a
permitted co-borrower under this Note.

        2.6 Restriction on Layering Debt and Issuing Disqualified Stock. The
Company shall not (a) incur any indebtedness that is subordinate or junior in
right of payment to the Wells Indebtedness and senior in any respect (including
by virtue of being secured in any manner) in right of payment to this Note or
(b) issue any class of capital stock that is mandatorily redeemable prior to the
final maturity date of this Note. Notwithstanding the foregoing, Company shall
be permitted to incur indebtedness that is secured by a lien (including purchase
money indebtedness) to the extent permitted under the Wells Loan Agreement and
to enter into leases that may be capitalized in accordance with GAAP and, to the
extent that any such incurrence is permitted by the Wells Loan Agreement, such
incurrence or entrance into leases shall not be deemed a violation of this
Section 2.6.

        2.7 Usury. The Company agrees (to the extent it may lawfully do so) that
it will not at any time insist upon, plead or in any manner whatsoever claim or
take the benefit or advantage of, any stay or extension law or any usury law or
other law that would prohibit or forgive the Company from paying all or a
portion of the principal of or interest on this Note as contemplated in this
Note, wherever enacted, now or at any time later in force, or that may
materially affect the covenants or the performance of this Note in any manner
inconsistent with its provisions. The

3

--------------------------------------------------------------------------------




Company expressly waives all benefit or advantage of any such law, and will not
hinder, delay or impede the execution of any power granted to the Holder, but
will suffer and permit the execution of every such power as though no such law
had been enacted. If a court of competent jurisdiction prescribes that the
Company may not waive its rights to take the benefit or advantage of any stay or
extension law or any usury law or other law in accordance with the prior
sentence, then the obligation to pay interest on the Note shall be reduced to
the maximum legal limit under applicable law governing the interest payable in
connection with the Note, and any amount of interest paid by the Company that is
deemed illegal shall be deemed to have been a prepayment of principal (without
penalty or premium) on this Note.

        2.8 Reports. Unless such reports are readily accessible by the public,
electronically and without cost, the Company shall deliver copies of all
quarterly and annual financial reports and of the information, documents, and
other reports (or copies of such portions of any of the foregoing as the
Securities and Exchange Commission (the "Commission") may by rules and
regulations prescribe) that the Company is required to file with the Commission
pursuant to Section 13(a) or 15(d) of the Exchange Act ("SEC Reports") to the
Holder. If the Company is not subject to the requirements of Section 13(a) or
15(d) of the Exchange Act or shall cease to be required by the Commission to
file SEC Reports pursuant to the Exchange Act, the Company shall nevertheless
continue to cause SEC Reports, comparable to those that it would be required to
file pursuant to Section 13(a) or 15(d) of the Exchange Act if it were subject
to the requirements of either such section, to be delivered to the Holder within
the same time periods as would have applied (including under the preceding
sentence) had the Company been subject to the requirements of Section 13(a) or
15(d) of the Exchange Act.

        2.9 Restricted Payments. The Company shall not directly or indirectly
purchase, redeem, retire or otherwise acquire for value any indebtedness of the
Company for borrowed money or evidenced by notes, debentures, bonds or other
similar instruments that is subordinate (whether by agreement or otherwise) in
right of payment to the Note, except at final maturity or in accordance with the
mandatory redemption or repayment provisions set forth in the original
documentation governing such indebtedness.

        2.10 Asset Sales. The Company shall not, whether in a single transaction
or a series of related transactions occurring within any twelve-month period,
sell, lease, convey, dispose or otherwise transfer any assets (including by way
of a sale and leaseback transaction), other than sales, leases, conveyances,
dispositions or other transfers in the ordinary course of business, if the
assets:

        (x)  have a fair market value in excess of $500,000 or

        (y)  are sold or otherwise disposed of for net proceeds in excess of
$500,000 or

        (z)  include the Company's rights under the Schwarz Agreement (as
defined in the Purchase Agreement) (each of the foregoing, an "Asset Sale"),
unless, in each case:

        (a)  no Event of Default exists or would occur as a result of the Asset
Sale;

        (b)  the Company receives consideration at the time of such Asset Sale
at least equal to the fair market value of the assets sold or otherwise disposed
of; and

        (c)  at least 75% of the consideration therefor received by the Company
is in the form of cash.

3. Transfer; Registration; Replacement; Prepayment.

        3.1 Transfer; Registration; Replacement. Upon surrender of this Note for
registration of transfer or assignment, duly endorsed, or accompanied by a
written instrument of transfer or assignment duly executed, by the registered
Holder hereof or such Holder's attorney duly

4

--------------------------------------------------------------------------------

authorized in writing, a new Note for a like principal amount shall be issued
to, and, at the option of the Holder, registered in the name of, the transferee
or assignee. The Company may deem and treat the person in whose name this Note
is registered as the Holder and owner hereof for the purpose of receiving
payments and for all other purposes whatsoever, and the Company shall not be
affected by any notice to the contrary.

        3.2 Mandatory Prepayment. On each of January 31, 2003, February 28,
2003, and March 31, 2003, the Company shall make a mandatory prepayment of
principal and interest of this Note in an amount not less than $117,000. The
Company shall use commercially reasonable efforts to obtain the consent of the
Senior Lender to increase the sum of such three mandatory prepayments to
$500,000 in aggregate principal amount.

        3.3 Prepayment Triggered by Asset Sale. In the event that the Company
shall receive net cash proceeds from an Asset Sale ("Asset Sale Proceeds"), the
Company shall, within 30 calendar days after such receipt, prepay an aggregate
principal amount of the Note, together with any accrued and unpaid interest
thereon to the date of prepayment, equal to the amount of the Asset Sale
Proceeds less any such Asset Sale Proceeds which are used to prepay Indebtedness
under the Wells Loan Agreement or indebtedness under that certain Amended and
Restated Subordinated Note due January 6, 2005, dated as of even date herewith
in the aggregate initial principal amount of $15,559,859 (the "KBB Note") and
that certain Subordinated Note due January 6, 2005, dated as of January 6, 2002
in the aggregate initial principal amount of $899,900 (the "QFS Note" and,
collectively with the KBB Note, the "Existing Subordinated Notes").

        3.4 Prepayment Triggered by Securities Offering. In the event that the
Company or Parent shall receive net cash proceeds from the closing of a sale of
debt or equity securities of the Company or Parent (the "Cash Proceeds"), in
excess of $5,000,000, the Company shall prepay, within 30 calendar days after
such receipt, an aggregate principal amount of Notes together with any accrued
and unpaid interest thereon to the date of prepayment, equal to the amount of
such Cash Proceeds, less any such Cash Proceeds which are used to prepay amounts
due under the terms of the Existing Subordinated Notes. Notwithstanding the
foregoing, the Company shall not be required to prepay the Notes from any
proceeds from the closing of a sale of debt or equity securities of the Company
or Parent to the extent that the issuance resulting in such Cash Proceeds was
effected solely to fund a merger, consolidation or asset acquisition and the
Cash Proceeds of such issuance are so used within 30 days of receipt.

        3.5 Prepayment on Change of Control. No more than 30 days following a
Change of Control, the Company shall prepay the entire principal amount
outstanding under this Note. As used herein, (x) the term "Change of Control"
means the occurrence of any of the following: (i) the adoption of a plan
relating to the liquidation or dissolution of Parent or the Company, (ii) any
Person or group (as such term is used in Section 13(d)(3) and 14(d)(2) of the
Exchange Act) is or becomes the beneficial owner (as defined in Rules 13d-3 and
13d-5 under the Exchange Act (or any successor rules)), directly or indirectly,
of more than 50% of the total voting stock of Parent or the Company, other than
in connection with a merger, consolidation or acquisition of assets in which
Kayne Anderson Investment Management affiliates do not sell, transfer or
otherwise dispose of any equity security or convertible debt security of Parent
or the Company or (iii) the first day on which a majority of the members of the
Board of Directors of the Company are not Continuing Directors and (y) the term
"Continuing Director" means, as of any date of determination, any member of the
Board of Directors of the Company who (i) was a member of such Board of
Directors on January 6, 2002 or (ii) was nominated for election or elected to
such Board of Directors with the affirmative vote of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

5

--------------------------------------------------------------------------------




        3.6 Additional Prepayment Provisions.

        (a) Notice to Holder. If any event occurs that requires the Company to
prepay all or a portion of this Note, the Company shall send notice of such
event to the Holder not less than 10 days prior to the date such prepayment is
required at such Holder's address of record by first class mail, postage
prepaid. Such notice will identify the aggregate principal amount of this Note
to be prepaid and the prepayment date and state that, provided the prepayment
amount is timely paid, the aggregate principal amount of this Note to be prepaid
shall cease to accrue interest from and after the prepayment date.

        (b) Effect of Notice. Once notice of prepayment is mailed, that portion
of the principal amount of this Note to be prepaid shall become due and payable
on the prepayment date and, provided the prepayment amount is timely paid, the
aggregate principal amount of this Note to be prepaid shall cease to accrue
interest from and after the prepayment date.

        (c) Application of Prepayment. Any prepayment of this Note shall be
applied first to pay any accrued and unpaid interest on this Note to the date of
prepayment and thereafter to the remaining principal balance of this Note.

4. Miscellaneous.

        4.1 Organization and Authority. The Company represents and warrants that
the Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and has all necessary power to
issue and perform its obligations under this Note.

        4.2 Authorization. The Company represents and warrants that the
execution and delivery of this Note, and the performance of the terms hereof,
have been duly authorized by all necessary corporate action on the part of the
Company and will not conflict with or result in a breach of the certificate of
incorporation or bylaws of the Company. The Company represents and warrants that
this Note constitutes a valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms except as limited by bankruptcy
and insolvency laws and other laws affecting the rights of creditors generally.

        4.3 Definitions.

        (a) "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended (or any successor act), and the rules and regulations promulgated
thereunder.

        4.4 Notices. All notices to be given under this Note shall be in writing
and shall be given either personally, by reputable private delivery service, by
regular first-class mail or certified mail return receipt requested, by fax, or
email, addressed to the parties at the addresses shown below, or at any other
address designated in writing by one party to the other party. All notices shall
be deemed to have been given upon delivery in the case of notices personally
delivered, or at the expiration of two business days following delivery to the
private delivery service, or three business

6

--------------------------------------------------------------------------------




days following the deposit thereof in the United States mail, with postage
prepaid or on the first business day of receipt in the case of notices sent by
fax or email.

 
   
If to Holder:   At its address set forth on the
records of the Company which, until
changed as set forth herein shall be:
 
 
c/o Royal Vendex KBB N.V.
De Klencke 6, NL-1083
Postbus 7997, 1008, AD
Amsterdam, The Netherlands
Attention: Marcel Smits/Eric ter Hark
Tel: 31.20.5490.596
Fax: 31.20.6461.954
Email: eric.ter.hark@vendexkbb.nl
 
 
with required copy to (which, in and
of itself, shall not constitute
notice):
 
 
Kronish Lieb Weiner & Hellman LLP
1114 Avenue of the Americas
New York, New York 10036
Attention: Mark Lipschutz
Tel: (212) 479-6355
Fax: (212) 479-6275
Email: mlipschutz@klwhllp.com
If to Company to:
 
FAO Schwarz, Inc.
2520 Renaissance Boulevard
King of Prussia, Pennsylvania 19406
Attention: Legal
Tel: (610) 278-7800
Fax: (610) 278-7804
Email: jgroner@faoinc.com
 
 
with required copy to (which, in and
of itself, shall not constitute
notice):
 
 
Fulbright & Jaworski L.L.P.
865 South Figueroa Street, 29th Floor
Los Angeles, CA 90017
Attention: Victor Hsu, Esq.
Tel: (213) 892-9326
Fax: (213) 680-4518
Email: vhsu@fulbright.com

        4.5 Amendment; Successors and Assigns. This Note may not be modified or
amended, nor may any rights hereunder be waived, except in a writing signed by
the party against whom enforcement of the modification, amendment or waiver is
sought. This Note shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and assigns. The Company's
obligations under this Note may not be assigned or transferred by the Company

7

--------------------------------------------------------------------------------

without the prior written consent of the registered Holder hereof or thereof,
except in connection with a merger permitted by Section 2.2.

        4.6 Governing Law. This Note shall be governed by, and shall be
construed and enforced in accordance with, the internal laws of the State of New
York, without regard to conflicts of laws principles.

[Remainder of Page Intentionally Left Blank]

8

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this Note to be duly
executed on its behalf as of the date first hereinabove set forth.

    FAO SCHWARZ, INC.
 
 
By:
/s/  JERRY R. WELCH      

--------------------------------------------------------------------------------

Jerry R. Welch
President and Chief Executive Officer

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.6



FAO SCHWARZ, INC. AMENDED AND RESTATED SUBORDINATED NOTE DUE DECEMBER 30, 2003
